DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The application #17/330,951 filed 5/26/2021. Continuation of 14/881,499 priority filing of 9/10/2015 for provisional 62/216,487.
Terminal disclaimer approved  2/11/2022. 
Double patenting rejection withdrawn.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
     Disclosed herein various embodiments continuations of using sensor devices to detect and monitor movement of a body. Sensor devices outputs a graphical representation of movement performed in near-real-time. Client device determines movement and, in response to the movement not conforming to the predefined movement, a suggested change in the movement can be identified that, if performed, would conform to the ideal movement. 
The prior art Zets combination fails to disclose “rendering, in a display accessible to the client device, a graphical representation of the portion of the body of the patient performing the movement” . Additionally disclosure of variance calculation “based at least in part on whether respective angular positions of individual ones of the plurality of sensor devices at a given time during the first movement meet or exceed a predefined threshold in relation to 
Claims 1-3, 6-8, 10-13, 16-18, 20 are in conditions of allowance.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST[ 3 ]M-F 9am to 5pm CST[ 3 ]M-F 9am to 5pm CST[ 3 ]M-F 9am to 5pm CST[ 3 ]M-F 9am to 5pm CST[ 3 ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai[ 4 ]Xuan Thai[ 4 ]Xuan Thai[ 4 ]Xuan Thai can be reached on (571) 272-7147[ 5 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Z/            Examiner, Art Unit 3715                                                                                                                                                                                            	March 16, 2022
/THOMAS J HONG/            Primary Examiner, Art Unit 3715